Van Brunt, P. J. (dissenting) :
I dissent. I cannot see how this action can be maintained. The prevailing opinion fails to give ns any hint as to what particular judgment can be entered in this action, or how any one portion of the land upon which this water tax is a lien is to be relieved from *244the tax without the payment of the whole of the tax, or how payment is to be enforced in this action against any of the co-owners.
It seems to me clear that the only remedy for the plaintiff is to pay the tax and recover from the other owners their proportionate shares, if he wants to relieve his property from the lien of the tax.
Patterson, J., concurred.
Judgment affirmed, with costs, with leave to demurring defendant to withdraw demurrer and answer in twenty days, on payment, of costs in this court and in the court below.